             Case 1:18-cv-00390-ER Document 101 Filed 10/09/19 Page 1 of 1



                                                                                      Darryl R. Graham

                                                                                         Akerman LLP
                                                                                      666 Fifth Avenue
                                                                                             20th Floor
                                                                                   New York, NY 10103

                                                                                       T: 212 880 3800
                                                                                       F: 212 880 8965
October 9, 2019

VIA ECF

Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

         Re:     Ithaca Capital Investments I, S.A., et al. v. Trump Panama Hotel Management
                 LLC, et al., No. 18 Civ. 390 (ER) – Request for Adjournment of Conference

Dear Judge Ramos:

       Pursuant to Section 1(E) of Your Honor’s Individual Practices, the Parties jointly seek an
adjournment of the pre-motion conference set for October 10, 2019 at 12:00 p.m.

        After conferring with Ms. Rivera today, October 9, 2019, and based upon the Parties’
representation to Ms. Rivera that they have mutually agreed to stay this proceeding for a period
of three (3) months due to an agreement stemming from the pending related ICC Arbitration
between these and related parties, the Parties jointly seek an adjournment of tomorrow’s pre-
motion conference. Ms. Rivera recommended that the Parties file a letter motion regarding the
request for a stay and, due to the scheduled pre-motion conference tomorrow, to also file an
expedited letter requesting that the pre-motion conference be adjourned pending resolution of the
request for a stay. The Parties are working on the letter motion for a stay and will be submitting
that as soon as possible, but meanwhile seek to have the pre-motion conference adjourned.

       Therefore, having conferred, the Parties jointly make this request for the pre-motion
conference, set for October 10, 2019, to be rescheduled for a date to be determined after the
request for a stay is resolved. Alternatively, if preferred, the Parties can appear tomorrow for the
purpose of discussing their upcoming request for a stay, rather than the pending discovery issues.

         We thank the Court for its attention to this matter.

                                                       Respectfully submitted,

                                                       /s/ Darryl R. Graham

                                                       Darryl R. Graham


akerman.com
50432338;1
